 



EXHIBIT 10.1.3
SeraCare Life Sciences, Inc.

     1935 Avenida del Oro · Tel. (760) 806-8922
Occanside, CA 92056 · Fax. (760) 806-8933
www.seracare.com

Employment Agreement
     This Employment Agreement (the “Agreement”) is entered into by and between
SeraCare Life Sciences, Inc. (the “Company”) and Ronald R. Dilling (“Employee”),
as of the 13th day of January, 2006 (the “Effective Date”).
I. EMPLOYMENT.
     The Company hereby employs Employee and Employee hereby accepts such
employment, upon the terms and conditions hereinafter set forth, from the
Effective Date, to and including the first anniversary of the Effective Date
(the “Initial Term”). This Agreement is subject to renewal only as set forth in
Section VI below.
II. DUTIES.
     A. Employee shall serve during the course of his employment as Vice
President, Cell Culture and Bulk Processing of the Company, and shall have such
other duties and responsibilities as the Chief Operating Officer and/or
President of the Company shall reasonably determine from time to time consistent
with such position.
     B. Employee agrees to devote substantially all of his time, energy and
ability to the business of the Company. Nothing herein shall prevent Employee,
upon approval of the Chief Operating Officer and/or President of the Company
(which approval will not be unreasonably withheld), from serving as a director
or trustee of other corporations or businesses which are not in competition with
the business of the Company or in competition with any present or future
affiliate of the Company. Nothing herein shall prevent Employee from investing
in real estate for his own account or from becoming a partner or a stockholder
in any corporation, partnership or other venture not in competition with the
business of the Company or in competition with any present or future affiliate
of the Company.
     C. For the term of this Agreement, Employee shall report to the Chief
Operating Officer of the Company or his designee.
III. COMPENSATION.
     A. The Company will pay to Employee a base salary at the rate of $3,557.69
per week ($185,000 per year). Such salary shall be earned weekly and shall be
payable in periodic installments no less frequently than biweekly in accordance
with the Company’s customary practices. Amounts payable shall be reduced by
standard withholding and other authorized deductions.

 



--------------------------------------------------------------------------------



 



     B. Education Sign-On Payment. Employee shall receive $40,000 for the
education of Employee’s children within the first 30 days after Employee begins
employment with the Company. It is agreed by all parties hereto that if
employment does not reach the first anniversary date, the entire $40,000.00 must
be repaid to the Company. Further, if employment docs not reach the second
anniversary date, $20,000.00 wilt be forgiven and $20,000.00 must be repaid to
the Company. If Employee completes twenty four months as an employee of the
Company, the entire $40,000.00 will be forgiven.
     C. Stock Option Award. Employee shall receive 40,000 options to purchase
common stock of the Company at the closing price of such stock on the first day
of employment with the Company under this Agreement. Such options to vest and be
exercisable one-third on the first anniversary of this agreement, one-third on
the second anniversary and one-third on the third anniversary of this Agreement.
     D. Annual Bonus, Incentive, Savings and Retirement Plans. Employee shall be
entitled to participate in all annual bonus, incentive, savings and retirement
plans, practices, policies and programs applicable generally to other peer
employees of the Company. The potential Annual Bonus is projected at 20% of
annualized wages paid and is dependant on the profitability of the Company.
     E. Welfare Benefit Plans. Employee shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to other peer employees of the Company.
     F. Expenses. Employee shall be entitled to receive reimbursement for
reasonable employment expenses incurred by him in accordance with the policies,
practices and procedures as in effect generally with respect to other peer
employees of the Company.
     G. Fringe Benefits. Employee shall be entitled to fringe benefits in
accordance with the plans, practices, programs and policies as in effect
generally with respect to other peer employees of the Company.
     H. Paid Time Off (“PTO”). Employee shall earn PTO on a monthly basis. To
earn PTO for a given month, Employee must have been paid or owed payment for a
minimum of fifteen (15) days during that month. Employee will accrue PTO at a
minimum rate of four weeks (20 days) of PTO per year throughout his employment
with the Company, such accrual to begin on the first day Employee reports to
work for the Company. Except as provided for herein. Employee’s entitlement to
PTO shall be subject to the terms and conditions of the Company’s PTO policies
which may be amended and changed in accordance with the Company’s normal
business practices.
     I. The Company reserves the right to modify, suspend or discontinue any and
all of the above plans, practices, policies and programs at any time without
recourse by

 



--------------------------------------------------------------------------------



 



Employee so long as such action is taken generally with respect to other
similarly situated peer employees and does not single out Employee.
IV. TERMINATION.
     A. Death or Disability. Employee’s employment shall terminate automatically
upon Employee’s death. If the Company determines in good faith that the
Disability of Employee has occurred (pursuant to the definition of Disability
set forth below), it may give to Employee written notice of its intention to
terminate Employee’s employment. In such event, Employee’s employment with the
Company shall terminate effective on the 90th day after receipt of such notice
by Employee, provided that, within the 90 days after such receipt. Employee
shall not have returned to full-time performance of his duties. During such
90-day period, any payments of salary owing to Employee shall be reduced by the
amount of any payments received by Employee on account of any disability
insurance policy that is paid for by the Company. For purposes of this
Agreement, “Disability” shall mean a physical or mental impairment which
substantially limits a major life activity of Employee and which renders
Employee unable to perform the essential functions of his position, even with
reasonable accommodation which does not impose an undue hardship on the Company.
The Company reserves the right, in good faith, to make the determination of
disability under this Agreement based upon information supplied by Employee
and/or his medical personnel, as well as information from medical personnel (or
others) selected by the Company or its insurers.
     B. Cause. The Company may terminate Employee’s employment for Cause. For
purposes of this Agreement, “Cause” shall mean that the Company, acting in good
faith based upon the information then known to the Company, determines that
Employee has engaged in or committed: willful misconduct; gross negligence;
theft, fraud or other illegal conduct; failure to comply with the Company’s
“Drug Free Workplace Policy” (a copy of which has been provided to Employee):
refusal or unwillingness to perform his duties, which refusal or unwillingness
is not cured within fifteen (15) days of written notice to Employee; Harassment,
if not remedied in accordance with the Company’s policies and procedures
relating to Harassment as in effect from time to time; material insubordination;
any willful act that is likely to and which does in fact have the effect of
materially injuring the reputation, business or a business relationship of the
Company; violation of any fiduciary duty; material violation of any duty of
loyalty; breach of any term of this Agreement, which breach is not cured within
fifteen (15) days of written notice to Employee; or has made comments that have
the purpose or effect of materially disparaging the Company or its officers or
directors. For purposes of this Agreement, “Harassment” includes, but is not
limited to, the following behavior: (i) verbal conduct such as epithets,
derogatory jokes or comments, slurs or unwanted sexual advances, imitations or
comments; (ii) visual conduct such as derogatory and/or sexually oriented
posters, photography, cartoons, drawings or gestures; (iii) physical conduct
such as assault, unwanted touching, or blocking normal movement or interfering
with work because of sex, race or any other protected basis; and (iv) threats,
demands to submit to sexual requests as a condition of continued employment or
to avoid some other loss, or offers of employment benefits in return for sexual
favors.

 



--------------------------------------------------------------------------------



 



     C. Other than Cause or Death or Disability. The Company may terminate
Employee’s employment at any time, with or without cause, upon thirty (30) days’
written notice.
     D. Obligations of the Company Upon Termination.
1. Death or Disability. If Employee’s employment is terminated by reason of
Employee’s Death or Disability, this Agreement shall terminate without further
obligations to Employee or his legal representatives under this Agreement, other
than for (a) payment of the sum of (i) Employee’s annual base salary through the
date of termination to the extent not theretofore paid and (ii) any compensation
previously deferred by Employee (together with any accrued interest or earnings
thereon) and any accrued PTO, in each case to the extent not theretofore paid
(the sum of the amounts described in clauses (i) and (ii) shall be hereinafter
referred to as the “Accrued Obligations”), which shall be paid to Employee or
his estate or beneficiary, as applicable, in a lump sum in cash within 30 days
of the date of termination; and (b) payment to Employee or his estate or
beneficiary, as applicable, any amounts due pursuant to the terms of any
applicable welfare benefit plans.
2. Cause. If Employee’s employment is terminated by the Company for Cause, this
Agreement shall terminate without further obligations to Employee other than for
the timely payment of Accrued Obligations. If it is subsequently determined that
the Company (did not have Cause for termination under this Section IV.D.2, then
the Company’s decision to terminate shall be deemed to have been made under
Section IV.D.3 and the amounts payable thereunder shall be the only amounts
Employee may receive for his termination.
3. Other than Cause or Death or Disability. If the Company terminates Employee’s
employment for other than Cause or Death or Disability, this Agreement shall
terminate without further obligations to Employee other than (a) the timely
payment of Accrued Obligations and (b) severance as determined in subsection
(i) or (ii) below:

  i.   In the event termination occurs during the Initial Term of the Agreement,
the Company shall pay severance pay to Employee in the amount of the remaining
monthly base salary through the end of the Initial Term. Any severance payments
made under this Section IV.D.3(i) shall be made in the normal payroll cycles
following the termination date and shall be less standard tax withholdings and
other authorized deductions.     ii.   In the event termination occurs during
any Renewal Term under Section VI of the Agreement, the Company shall pay
severance pay to Employee in the amount equal to the lesser

 



--------------------------------------------------------------------------------



 



    of (a) six months base salary at Employees then applicable monthly rate, and
(b) the remaining monthly base salary through the end of the Renewal Term. Any
severance payments made under this Section lV.D.3(ii) shall be made in the
normal payroll cycles following the termination date and shall be less standard
tax withholdings and other authorized deductions.

4. Exclusive Remedy. Employee agrees that the payments contemplated by this
Agreement shall constitute the exclusive and sole remedy for any termination of
his employment and Employee covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment.
V. ARBITRATION.
     Any controversy arising out of or relating to this Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Employee’s employment, including, but not limited to,
any state or federal statutory claims, shall be submitted to arbitration in
Orange County, California, before a sole arbitrator selected from Judicial
Arbitration and Mediation Services, Inc., Orange County, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Employee’s employment. The parties
agree that Company shall be responsible for payment of the forum costs of any
arbitration hereunder, including the Arbitrator’s fee. Employee and Company
further agree that in any proceeding to enforce the terms of this Agreement, the
prevailing party shall be entitled to its or his reasonable attorneys’ fees and
costs (other than forum costs associated with the arbitration) incurred by it or
him in connection with resolution of the dispute in addition to any other relief
granted.

 



--------------------------------------------------------------------------------



 



VI. RENEWAL: The Employment Period referenced herein shall be automatically
renewed for a one-year term (unless earlier terminated as provided for herein)
unless either partly hereto notifies the other party in writing, not less than
sixty (60) days prior to expiration of the Employment Period, of that party’s
intent to not renew this Agreement.
VII. ANTISOLICITATION.
     Employee promises and agrees that during the Initial Term (and any Renewal
Term in accordance with Section VI above) and for a period of twenty-four
(24) months thereafter, he will not influence or attempt to influence customers
of the Company or any of its present or future subsidiaries or affiliates,
either directly or indirectly, to divert their business to any individual,
partnership, firm, corporation or other entity then in competition with the
business of the Company, or any subsidiary or affiliate of the Company.
VIII. SOLICITING EMPLOYEES.
     Employee promises and agrees that he will not, for a period of twenty-four
(24) months following termination of his employment or the expiration of this
Agreement, directly or indirectly solicit any of the Company employees who
earned annually $25,000 or more as a Company employee during the last six months
of his or her own employment to work for any business, individual, partnership,
firm, corporation, or other entity then in competition with the business of the
Company or any subsidiary or affiliate of the Company.
IX. CONFIDENTIAL INFORMATION.
     Employee, in the performance of Employee’s duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but in no way limited to development, marketing, organizational,
financial, management, administrative, production, distribution and sales
information, data, specifications and processes presently owned or at any time
in the future developed, by the Company or its agents or consultants, or used
presently or at any time in the future in the course of its business that is not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and will be available to
Employee in confidence. Except in the performance of duties on behalf of the
Company, Employee shall not, directly or indirectly for any reason whatsoever,
disclose or use any such Confidential Material, unless such Confidential
Material ceases (through no fault of Employee’s) to be confidential because it
has become part of the public domain. All records, files, drawings, documents,
equipment and other tangible items, wherever located, relating in any way to the
Confidential Material or otherwise to the Company’s business, which Employee
prepares, uses or encounters, shall be and remain the Company’s sole and
exclusive property and shall be included in the Confidential Material. Upon
termination of this Agreement by any means, or whenever requested by the
Company, Employee shall promptly deliver to the Company any and all of the
Confidential Material, not previously delivered to the Company, that may be or
at any previous time has been in Employee’s possession or under Employee’s
control.

 



--------------------------------------------------------------------------------



 



X. SUCCESSORS.
     A. This Agreement is personal to Employee and shall not, without the prior
written consent of the Company, be assignable by Employee.
     B. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
XI. WAIVER.
     No waiver of any breach of any term or provision of this Agreement shall be
construed to be, not shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.
XII. MODIFICATION.
     This Agreement may not be amended or modified other than by a written
agreement executed by Employee and the President of the Company.
XIII. SAVINGS CLAUSE.
     If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.
XIV. COMPLETE AGREEMENT.
     This Agreement constitutes and contains the entire agreement and final
understanding concerning Employee’s employment with the Company and the other
subject matters addressed herein between the parties. It is intended by the
parties as a complete and exclusive statement of the terms of their agreement.
It supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof. Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party. This is a fully
integrated agreement.
XV. GOVERNING LAW.
     This Agreement shall be deemed to have been executed and delivered within
the State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, by the laws
of the State of California without regard to principles of conflict of laws.

 



--------------------------------------------------------------------------------



 



XVI. CONSTRUCTION.
     Each party has cooperated in the drafting and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same
shall not be construed against any party on the basis that the party was the
drafter. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.
XVII. COMMUNICATIONS.
     All notices, requests, demands and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered or if mailed
by registered or certified mail, postage prepaid, addressed to Employee at 18
Peters Lane, Franklin, Massachusetts 02038 or addressed to the Company at 1935
Avenida del Oro, Suite F, Occanside, California 92056. Either party may change
the address at which notice shall be given by written notice given in the above
manner.
XVIII. EXECUTION.
     This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.
     In witness whereof, the parties hereto have executed this Agreement as of
the date first above written.

                  SERACARE LIFE SCIENCES, INC.       RONALD R. DILLING      
By:
Name:
  /s/ Tim Lawlor
 
Tim Lawlor       /s/ Ronald R. Dilling
 
   
Title:
  Chief Operating Officer            

 